DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that at least one edge of each respective solar panel forms an end-edge of the solar panel array and that each at least one edge constitutes an internal-edge of the array. As best as can be understood, each respective solar panel has at least one edge. The claim as written requires the respective at least one edge to be both an end-edge and an internal-edge. It is unclear how this limitation may be fulfilled when the claim is read in light of the instant disclosure. Fig. 21 of the drawings shows two solar panels, each with at least one edge, but does not show any edge that is both an end-edge and an internal-edge. Therefore claim 8 as indefinite.
Additionally, claim 8 recites that the mounting clamp is capable of securing both (1) the end-edge of one solar panel or (2) one internal-edge of each of two panels. The use of “both” implies that both (1) and (2) must be possible, but the use of “or” implies that (1) and (2) are alternatives to one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0085875 to Aftanas.
	Regarding claims 1-3 and 7, the limitation that the central hole is capable of receiving a threaded projection and that the slip lock mechanism is for securing the plate to a threaded projection are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, the functional language is treated alongside the structural language below.
Aftanas teaches a solar panel mounting system (illustrated in part in Fig. 7) comprising a solar panel mounting clamp 10 (Figs. 1-7) comprising a plate 14 having an inner circumference formed by a central hole 26, the central hole capable of receiving a threaded projection 12, wherein the inner circumference comprises one or more tabs (regions between slots 26’) extending radially inward towards a center of the central hole such that the one or more tabs form a mechanism for securing the plate to a threaded projection (¶0017-0022).
	Aftanas teaches that the slots 26’ that define tabs enable “the threaded shaft 16 of the bolt 12 to be more easily threaded into and through the spring clip 14 and retained therein” (¶0019, emphasis added). Further, Figs. 6, 7 show that the projection 12 is held in place vertically, above a gap in element 18, which can only be due to the interaction of threads of element 12 with the tabs (Figs. 1-3 confirm that the only point of contact between 14 and 12 is around hole 26). Therefore the mechanism for securing the plate to a threaded projection taught by Aftanas reads on a slip lock mechanism.
	Per claim 2, Aftanas teaches the limitations of claim 1. The clamp 10 further comprises a threaded projection 12 fixed in a mounting surface 44 (Figs. 6, 7), wherein the plate 24 receives the threaded projection through the central hole 26 such that the plate is secured to the threaded projection by the slip lock mechanism such that the plate rests on the fixed mounting surface, and wherein the plate is capable of supporting a panel for mounting (portion 24 of plate 14 is shown in Fig. 6 as extending between portions of surface 44; in Fig. 7, per ¶0020, portions 24 and 28 are flattened against surface 44, such that the weight of panel 48 is at least partially supported by plate 14).
	Per claim 3, Aftanas teaches the limitations of claim 2. The plate 14 further comprises one or more members 28/30 extending at least partially radially outward from an outer edge of the plate 14 (Figs. 3, 4), the one or more members being deformed away from a plane including a top surface of the plate (portions 30 of members 28/30 deform perpendicular to the plane of the top surface of 24). The members 28/30 include elements 30 that fit within a gap in surface 44, preventing motion of plate 14 with respect to the surface in the left-right dimension of Figs. 6, 7. Therefore the members 28/30 read on clip members.
	
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0311552 to Garrett.
Regarding claim 8, Garrett teaches a solar panel mounting system for mounting a solar panel array to a fixed mounting surface having a plurality of projections (Fig. 2, ¶0021-0024) comprising
at least two solar panels 10 (Marked-up Fig. 2 below), wherein the at least two solar panels collectively comprise the solar panel array, and wherein at least one edge of each respective solar panel forms an end-edge of the solar panel array and wherein at least one edge constitutes an internal-edge of the array (labeled in Marked-up Fig. 2)
at least one solar panel mounting clamp 12 capable of securing one internal-edge of each of two panels, wherein each solar panel mounting claim secures at least one solar panel to a projection of the fixed mounting surface.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    669
    541
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0280638 to Stephan, and further in view of US Patent 9,472,866 to Seelig.
Regarding claims 1-7, the limitation that the central hole is capable of receiving a threaded projection and that the slip lock mechanism is for securing the plate to a threaded projection are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, the functional language is treated alongside the structural language below.
Stephan teaches a solar panel mounting system (Figs. 1, 10, 11) comprising a solar panel mounting clamp (Figs. 1-3) comprising a plate 145 having an inner circumference formed by a central hole (notation “245” seems to be pointing to the central hole) capable of receiving a threaded projection 125, wherein the inner circumference has structure for securing the plate to a threaded projection (¶0035, 0040).
Stephan teaches that the plate 145 “includes a serrated hole that provides a friction fit preventing fastener 125 from falling out of support arm 110 when not full tightened”. Stephan does not specifically teach that the structure for securing the plate to a threaded projection comprises one or more tabs. Seelig teaches that a threaded projection and the inner circumference of a hole may be secured by formation of tabs (125, Fig. 1A) extending radially inward toward a center of a central hole (120) so that the tabs interact with the threads of a threaded projection (C5/L3-23). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inner circumference of the central hole of modified-Stephan with one or more radially inward extending tabs in order to secure the threaded projection and inner circumference of the hole. A skilled artisan would understand the combination of references to be teaching a slip lock mechanism.
Per claim 2, modified-Stephan teaches the limitations of claim 1. The clamp further comprises a threaded projection 125 fixed in a mounting surface 111 (the underside of the fixed mounting surface 111 is shown interacting with projection 125 in Fig. 2 of Stephan), wherein the plate 145 receives the threaded projection through the central hole such that the plate is secured to threaded projection such that the plate rests on the fixed mounting surface, and wherein the plate is capable of supporting a panel 1000 for mounting (Figs. 10, 11, ¶0035, 0036, 0038, 0053). A skilled artisan would understand that the slip lock mechanism secures the threaded projection in the clamp of modified-Stephan.
Per claim 3, modified-Stephan teaches the limitations of claim 2. The plate 145 further comprises one or more clip members extending at least partially radially outward from an outer edge of the plate, the one or more clip members being deformed away from a plane including a top surface of the plate (Figs. 2, 3A, ¶0035 of Stephan).
Per claim 4, modified-Stephan teaches the limitations of claim 3. Stephan explicitly teaches that the clip members are capable of retaining one or more electrical cables (¶0035).
Per claim 5, modified-Stephan teaches the limitations of claim 4. The limitation that the roof mounting bracket is for securing accessories to a seamed panel roof. A skilled artisan would understand that Stephan’s structure is capable of performing that function, as the reference explicitly states that the mounting surface 111 is a roof mounting bracket for securing accessories to a roof (Fig. 4, ¶0035-0037, 0044). 
Per claim 6, modified-Stephan teaches the limitations of claim 4. The mounting surface 111 is a solar panel mounting system (Fig. 4, ¶0035-0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726